SOMMERVILLE, J.
Relators, the mayor and board of aldermen of the city of Crowley and the police jury of the parish of Acadia, alleging themselves to be interested in and aggrieved by the judgment rendered in the case entitled New Orleans, Texas & Mexico Railroad Co. v. State Board of Appraisers (No. 2934), on the civil docket of the Twenty-Second judicial district- court of East Baton Rouge parish, and that they petitioned the said court for a devolutive appeal from said judgment, which petition was refused, ask that a mandamus issue, directed to the respondent judge, ordering him to grant a devolutive appeal from the judgment referred to.
The right of appeal by relators from the judgment in which they are interested, and by which they allege themselves to be aggrieved, is given to them by the law; and it is respondent’s duty to grant the appeal applied for. C. P. art. 571.
It is therefore ordered, adjudged, and decreed that a mandamus issue herein, addressed to Harney P. Brunot, judge of the Twenty-Second judicial district court of East Baton Rouge parish, ordering him to grant relators a devolutive appeal from the judgment rendered in the cause of New Orleans, Texas & Mexico Railroad Co. v. State Board of Appraisers (No. 2934), on the civil docket of said court, with costs.